Knapp v Finger Lakes NY, Inc. (2018 NY Slip Op 03049)





Knapp v Finger Lakes NY, Inc.


2018 NY Slip Op 03049


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND CURRAN, JJ.


607 CA 17-01933

[*1]TINA KNAPP AND MICHAEL KNAPP, PLAINTIFFS-APPELLANTS,
vFINGER LAKES NY, INC., DOING BUSINESS AS DIVERSIFIED CONTRACTING CO., AND JOEL S. SMITH, DEFENDANTS-RESPONDENTS. 


HODGSON RUSS LLP, BUFFALO (RYAN K. CUMMINGS OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
TREVETT CRISTO, P.C., ROCHESTER (ERIC M. DOLAN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered July 18, 2017. The order, insofar as appealed from, denied those parts of the motion of plaintiffs for summary judgment with respect to their breach of contract cause of action, seeking dismissal of the counterclaim and with respect to damages relating to the Lien Law cause of action. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court